Case: 08-50597     Document: 00511086473          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 08-50597
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MICHAEL MERIDYTH,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 7:99-CR-36-ALL


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Michael Meridyth, federal prisoner # 10030-051, appeals the district
court’s grant of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on
the amendments to the crack cocaine Guideline. He argues that the reduced
sentence imposed by the district court was greater than necessary to achieve the
goals of 18 U.S.C. § 3553(a) because his offense of conviction was relatively
minor, his sentence would have been much lower if his offense had involved
powder cocaine rather than cocaine base, his prior conviction for aggravated

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-50597    Document: 00511086473 Page: 2         Date Filed: 04/20/2010
                                 No. 08-50597

battery occurred a very long time ago, he has been rehabilitated while in prison,
and he will be employed and have family support upon his release from prison.
      We review the district court’s decision whether to reduce a sentence under
§ 3582(c)(2) for an abuse of discretion. United States v. Evans, 587 F.3d 667, 672
(5th Cir. 2009), petition for cert. filed (Jan. 28, 2010) (No. 09-8939). The district
court explicitly considered Meridyth’s arguments presented at resentencing and
the § 3553(a) factors before it imposed the reduced sentence, which was within
the lowered guidelines range. The district court did not abuse its discretion in
this case. See id.
      AFFIRMED.




                                         2